Title: To George Washington from Tench Tilghman, 30 May 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 30th May 1785.

I have had the honor of receiving your letter of the 23d I shall communicate so much of the Contents, as respect Colonel Colvils Legacy to Miss Anderson, to her Uncle Mr Hollyday. I have applied to the Revd Mr West on this Business. I find him intirely unacquainted with such parts of his Brothers affairs as relate to his Executorship to Colo. Colvils Estate. Matters must therefore remain as they are, untill you can find leisure to look into these things yourself.
It gives me pleasure to think I have met with a young Man, who will probably answer your purposes. He came over to take charge of a seminary in your State, in the County of Prince William. The plan fell through, and Mr Falconer, the Gentleman in question, is left to seek a livelyhood in this Country. He had actually embarked for Charleston when your letter came to my hands—I heard of him, and have prevailed upon him to suspend his purpose, untill I could make you acquainted with his Talents and Expectations—His person is pleasing—His manners and address diffident, but by no means awkward—His Age not more than 25—In the dead Languages—Natural Pholosophy-—and the practical Branches of Mathematics he is said to be highly accomplished—of course he must be sufficiently master of Figures to answer your purpose as an Accomptant. He tells me he understands French eno’ to translate a letter. His hand writing, of which I inclose you a specimen, is not of the best, but it may be mended with a little care and attention. Those with whom he has been acquainted since his short residence here, speak of him in such a manner, that they have really prepossessed me in his favor. The terms on which he came over to this Country were £100 S[terlin]g ⅌ ann: and every thing found him except Cloathing. He is, however, so fully sensible of the advantages that would result to him from living with you a year or two, and being so happy as to gain your confidence and Esteem, that I am certain he would abate considerably if you could not

make it convenient to allow him so much. I think he might be engaged for £100 Currency.
I send this letter under Cover to Colo. Fitzgerald, with a desire that he will dispatch it by a Messenger on Thursday. If you can return an answer by the same Messenger, it may reach me by Saturdays Stage. I take the liberty of hurrying you, because Mr Falconer wishes to prosecute his Charleston plan if he should not go to you.
How much you flatter me, my dear General (for by that name I must ever be allowd to call you) by your kind invitation to visit you. My circumstances require a close attention to Business, and I am, on that account, cheifly confined to the limits of this Town. I often wish for a good pretence to go as far as Alexandria or George Town. Once there I should not fail to pay my Respects at Mount Vernon. If I ever find time to make a jaunt of pleasure—Mrs Tilghman will assuredly be of the party. She joins in sincerest Compliments to Mrs Washington and yourself with Dear Sir Yr most affect: humble Servt

Tench Tilghman


I shall send your white Pine plank by the first oppertunity.

